DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 6/24/20. Claims 1-20 are presented for examination. 


Claim Rejections - 35 U.S.C. 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent claim 1 recites "a method”, but the claim fails to define any structure or hardware. The method recites “a computing device”, which using Broadest Reasonable Interpretation, may be a software embodiment. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing. Accordingly, the recited method is nonstatutory subject matter. Claims 2-7 which depend on claim 1 fail to further define the recited method or system as statutory subject matter in that they merely further describe the claim subject. Applicant is advised to amend claim 1 by adding recitation of hardware components such as processor, memory, screen, input device or storage, to overcome the 101 rejection. Appropriate correction is required.

Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al (U.S. Patent Application 20150095804) in view of Katis et al (U.S. Patent Application 20100125791). 
Regarding claims 1, 8 and 15, Grossman et al teaches a method comprising: 
presenting, by a computing device, a graphical user interface for generating a digital media message comprising a plurality of audio segments (i.e. image/video with multiple audio commentaries (FIG. 6 and par. 60)); 
presenting, by the computing device in the graphical user interface, a plurality of graphical elements each representing a respective one of the audio segments in the digital media message, the graphical elements arranged according to an order in which the corresponding audio segments will be presented when the digital media message is played (i.e. the audio commentaries are added to the audio image file in standard chronological order so that the first comment recorded will start the audio track. This allows a user to hear all the comments in the order in which they were recorded (FIG. 3 elements 322, 324 and par. 54, FIG. 4 elements 322, 324, 422 and par. 57). Display list of audio commentaries included with the audio image, arranged in chronological order, with the most recent one at the top (FIG. 6 elements 630, 640, 650 and par. 60)); and 
presenting, by the computing device in the graphical user interface, a plurality of segments simultaneously representing the audio segments in the digital media message, the segments arranged according to an order in which the corresponding audio segments will be presented when the digital media message is played (i.e. display list of audio commentaries included with the audio image, arranged in chronological order, with the most recent one at the top (FIG. 6 elements 630, 640, 650 and par. 60)).  
Grossman et al doesn’t expressly teach a plurality of text segments, each text segment representing speech in a respective one of the audio segments, the text segments arranged according to an order in which the corresponding audio segments will be presented.  
Katis et al teaches presenting, by the computing device in the graphical user interface, a plurality of text segments simultaneously, each text segment representing speech in a respective one of the audio segments, the text segments arranged according to an order in which the corresponding audio segments will be presented (i.e. show a timeline visualization of a conversation including a media voice to text transcription feature. Present the text conversion of the media of the conversation by participant in time-indexed format. The name, text transcription, and the date and time of the messages are presented in time-indexed order (FIG. 6 elements 62 and par. 50). Examiner note: the voice-to-text transcripts of each user are presented in chronological order, the same order in which the audio segments are played).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Katis et al to simultaneously present a plurality of text segments representing speech in audio segments, arranged in the same order as the audio segments, because doing so would provide a progressive timeline visualization of a conversation or media, including representations of the media contribution of each participant and tools to navigate and review the representations of the media (par. 16-17).


Regarding claims 2, 9 and 16, Grossman et al and Katis et al teach the method of claim 1. Grossman et al further teaches receiving, by the computing device, user input with respect to the plurality of segments presented on the graphical user interface; 
in response to the user input, initiating an editing operation with respect to the plurality of segments, the editing operation including obtaining a new audio segment for the digital media message (i.e. the user adds a new audio commentary by pressing the Record button (FIG. 6 element 660 and par. 61)); and 
presenting, by the computing device, a representation of the new audio segment in the graphical user interface (i.e. a new audio image file that includes the latest comment is created when a new audio commentary is added (FIG. 4 and par. 57). A list of all audio comments is displayed (FIG. 6 elements 630, 640, 650 and par. 60). Examiner note: the list of all audio comments includes the new comment).  
Grossman et al doesn’t expressly teach text segments.
Katis et al teaches receiving, by the computing device, user input with respect to the plurality of text segments presented on the graphical user interface (i.e. present the text conversion of the media of the conversation by participant. The name, text transcription, and the date and time of the messages are presented as a series of bubbles (FIG. 6 elements 62 and par. 50). The user can select a bubble for review (FIG. 7 and par. 54)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Katis et al to generate text corresponding to the audio segment, because doing so would provide a progressive timeline visualization of a conversation or media, including representations of the media contribution of each participant and tools to navigate and review the representations of the media (par. 16-17).


Regarding claims 4, 11 and 18, Grossman et al and Katis et al teach the method of claim 2. Grossman et al further teaches 59recording, by the computing device, the new audio segment (i.e. the user records an audio commentary (par. 60)); and 
adding the new audio segment to the digital media message (i.e. a new audio image file that includes the latest comment is created when a new audio commentary is added (FIG. 4 and par. 57)).  
Grossman et al doesn’t expressly teach wherein text corresponding to speech included in the new audio segment is associated with more than one digital video segment of the digital media message.  
Katis et al teaches wherein text corresponding to speech included in the new audio segment is associated with more than one digital segment of the digital media message (i.e. display multiple voice-to-text transcripts simultaneously, corresponding to multiple audio messages (FIG. 6 elements 62 and par. 50)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Katis et al to generate text corresponding to the audio segment, because doing so would provide a progressive timeline visualization of a conversation or media, including representations of the media contribution of each participant and tools to navigate and review the representations of the media (par. 16-17).


Regarding claims 5, 12 and 19, Grossman et al and Katis et al teach the method of claim 2. Grossman et al further teaches generating a modified digital media message by combining the new audio segment with one or more of the plurality of audio segments (i.e. a new audio image file that includes the latest comment is created when a new audio commentary is added (FIG. 4 and par. 57)).  
Grossman et al doesn’t expressly teach generating text corresponding to speech included in the new audio segment.
Katis et al teaches generating text corresponding to speech included in the new audio segment (i.e. as media of the conversation is created, the voice media is converted to text (par. 50)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Katis et al to generate text corresponding to the audio segment, because doing so would provide a progressive timeline visualization of a conversation or media, including representations of the media contribution of each participant and tools to navigate and review the representations of the media (par. 16-17).


Regarding claims 6 and 13, Grossman et al and Katis et al teach the method of claim 2. Grossman et al further teaches replacing at least a portion of one of the plurality of audio segments in the digital media message with the new audio segment (i.e. generate an audio track for the movie, including both the audio commentary and the original audio from the video file. The original audio will be deemphasized (such as by decreasing its volume), and the audio commentary will be emphasized (such as by ensuring that its volume is louder than the original audio track) (FIG. 19 and par. 111). Examiner note: the original audio is replaced if the volume of the original audio is reduced to almost low levels that can’t be heard, and only the new audio segment is played at a level that can be heard).  


Regarding claims 7, 14 and 20, Grossman et al and Katis et al teach the method of claim 1. Grossman et al further teaches receiving, by the computing device, voice input through a microphone of the computing device (i.e. the device has a microphone for receiving audio inputs (FIG. 1 element 112 and par. 34). The user records an audio commentary (par. 60)).  
Grossman et al doesn’t expressly teach transcribing, by the computing device, the voice input to generate at least one of the plurality of text segments.  
Katis et al teaches transcribing, by the computing device, the voice input to generate at least one of the plurality of text segments (i.e. as media of the conversation is created, the voice media is converted to text (par. 50)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Katis et al to transcribe the voice input to generate a text segment, because doing so would provide a progressive timeline visualization of a conversation or media, including representations of the media contribution of each participant and tools to navigate and review the representations of the media (par. 16-17).


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al in view of Katis et al, and further in view of Gadel et al (U.S. Patent Application 20100223314). 
Regarding claims 3, 10 and 17, Grossman et al and Katis et al teach the method of claim 2, but they don’t expressly teach receiving, by the computing device, user input selecting the new audio segment from storage on the computing device; and adding the new audio segment to the digital media message.
Gadel et al teaches receiving, by the computing device, user input selecting the new audio segment from storage on the computing device; and adding the new audio segment to the digital media message (i.e. download audio content from server and display list of audio content (FIG. 11 steps 622, 624 and par. 43). Window 248 will be displayed and within the audio list box 264 the identification of the audio segments (such as a title of a song) and stored under the selected audio category and audio group, download from the server device to the sending device will be displayed (FIG. 6 element 264 and par. 37)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Gadel et al to use pre-recorded and stored audio segments, because doing so would provide a user-friendly method for enhanced and advanced personalization of multimedia messages (par. 8).


Conclusion

4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
January 14, 2021